Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Applicants’ Amendment to the Claims filed on 03/09/2021 is entered.
	Claim 77 is presently cancelled.
Claims 56-59, 62-65, 68-76, and 78-79 are pending.  
Claim 59 is REJOINED herein in accordance with 37 CFR 1.141 because presently amended base claim 56 is allowable. 
Claims 56-59, 62-65, 68-76, and 78-79 are examined.
Response to Amendment
All rejection(s) made in the previous office action are withdrawn herein in view of the Applicants’ Amendment to the Claims filed on 03/09/2021 combined with the applicants’ arguments filed on 03/09/2021 and in further view of the Examiner’s Amendment herein.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Feng Tian on March 26, 2021.

The application has been amended as follows: 
	Cancel claims 62, 64, 68-71, 74-76, and 78-79.
Amend claim 63 to depend from claim 56 as follows: ...claim [[62]] 56, wherein...
Amend claim 65 to depend from claim 56 as follows: ...claim [[62]] 56, wherein...
	Amend claim 56 as follows:
A method for attaching a plurality of nucleic acids, said method comprising:
(a)  stretching a target nucleic acid to be sequenced,
(b)   fragmenting the target nucleic acid into a plurality of nucleic acids,
(c)     incubating a substrate surface comprising a plurality of oligonucleotides attached to said substrate surface with a topoisomerase I enzyme, wherein each of said plurality of oligonucleotides comprises a duplex comprising a first adaptor, a variable region, and a second adaptor, wherein said variable region is in-between said first adaptor and said second adaptor, wherein said first adaptor is attached to said substrate surface, and wherein said second adaptor comprises a first recognition sequence of said topoisomerase I enzyme within one strand of said duplex and a second recognition sequence of said topoisomerase I enzyme at a 3’ terminal end on an opposing strand of said duplex, wherein said incubating with said topoisomerase I enzyme cleaves both strands of each of said plurality of oligonucleotides at a junction of said first and second recognition sequences and bonds said topoisomerase I enzyme to each of said plurality of oligonucleotides, thereby generating a substrate surface 
(d)   incubating [[a]] the plurality of nucleic acids with said substrate surface comprising topoisomerase I enzyme bonded to each of said plurality of oligonucleotides attached to said substrate surface, wherein said topoisomerase I enzyme bonded to each of said plurality of oligonucleotides ligates each end of each of said plurality of nucleic acids to one of said plurality of oligonucleotides attached to said substrate surface, thereby attaching said plurality of nucleic acids
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art is the EP-2865754 document to Short.  However, this document does not disclose stretching the target nucleic acid to be sequenced.  Further, this document does not disclose wherein each of said plurality of oligonucleotides comprises a duplex comprising a first adaptor, a variable region, and a second adaptor, wherein said variable region is in-between said first adaptor and said second adaptor, wherein said first adaptor is attached to said substrate surface, and wherein said second adaptor comprises a first recognition sequence of said topoisomerase I enzyme within one strand of said duplex and a second recognition sequence of said topoisomerase I enzyme at a 3’ terminal end on an opposing strand of said duplex.

Conclusion
Claims 56-59, 63, 65, 72-73 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S HIBBERT whose telephone number is (571)270-3053.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/CATHERINE S HIBBERT/Primary Examiner, Art Unit 1636